SIXTH MODIFICATION AND AMENDMENT

OF

TERM NOTE

THIS SIXTH MODIFICATION AND AMENDMENT OF TERM NOTE (this “Modification”) is
entered into as of the 28th day of December 2009, effective as of December 15,
2009, by and between PERMIAN LEGEND PETROLEUM LP, a Texas limited partnership,
whose address is 3327 West Wadley Avenue, Suite 3, No. 267 (the “Maker”); and
AMERICAN STATE BANK, a Texas banking association, whose address is 620 North
Grant, Odessa, Texas 79761-4797 (the “Bank”).



A.   Maker, as Borrower; Permian Legend LLC, Lisa P. Hamilton, and Ronnie L.
Steinocher, as Guarantors (collectively, the “Guarantors”); and the Bank, as
Lender, have previously entered into that certain Loan Agreement, dated as of
August 1, 2008; as modified and amended by that certain First Amendment to Loan
Agreement, dated as of October 15, 2008; as further amended by that certain
Second Amendment to Loan Agreement, dated January 2, 2009; as further amended by
that certain Third Amendment to Loan Agreement, dated as of March 17, 2009,
effective as of February 15, 2009; as further modified and amended under that
certain Fourth Amendment to Loan Agreement, dated as of May 15, 2009, to be
effective for all purposes as of May 1, 2009; as further modified and amended
under that certain Fifth Amendment to Loan Agreement, dated as of October 15,
2009, to be effective for all purposes as of July 15, 2009; and as further
modified and amended under that certain Sixth Amendment to Loan Agreement, dated
as of December 28, 2009, to be effective for all purposes as of December 15,
2009 (as so amended, the “Existing Loan Agreement”).



B.   Pursuant to the terms of the Existing Loan Agreement, the Bank advanced to
the Maker a term loan in the original principal amount of up to One Million Six
Hundred Seventy-Five Thousand and No/100 Dollars ($1,675,000.00) (the “Existing
Term Loan”).



C.   To evidence the Maker’s obligation under the Existing Loan, the Maker
executed in favor of the Bank that certain Term Note, also dated as of August 1,
2008; as modified and amended by that certain Modification and Amendment of Term
Note, dated as of October 15, 2008; as further amended by that certain Second
Modification and Amendment of Term Note dated January 2, 2009; as further
modified and amended by that certain Third Modification and Amendment of Term
Note, dated as of March 17, 2009; effective as of February 15, 2009; as further
modified and amended by that certain Fourth Modification and Amendment of Term
Note, dated as of May 15, 2009, effective as of May 1, 2009; and as further
modified and amended by that certain Fifth Modification and Amendment of Term
Note, dated as of October 15, 2009, effective as of July 15, 2009 (as so
modified, the “Existing Note”). The current principal balance outstanding under
the Existing Note is Six Hundred Eighty-Three Thousand Seven Hundred Twenty and
Three/100 Dollars ($683,720.03).



D.   Maker, the Guarantors, and the Bank have now entered into that certain
Sixth Amendment to Loan Agreement, dated as of December 28, 2009, but effective
as of December 15, 2009 (the “Sixth Amendment”). Pursuant to the terms of the
Sixth Amendment, the parties to that instrument have agreed to extend the
maturity date of the Existing Note from December 15, 2009 (the “Existing
Maturity Date”) to March 1, 2010 (the “Extended Maturity Date”).



E.   The Maker and the Bank have now agreed to execute this Modification in
order to evidence their existing agreement regarding the amendments of the
Existing Note.

NOW, THEREFORE, for and in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree to amend the terms of the Existing Note
as follows:



1.   Definitions.

Unless otherwise specifically defined herein, all defined terms used in this
Modification shall have their respective meanings set forth in the Existing
Note.

2. Amendments.



  A.   Paragraph 1 of the Existing Note is hereby amended by deleting it in its
entirety and substituting the following:



  1.   For value received, PERMIAN LEGEND PETROLEUM LP, a Texas limited
partnership (the “Maker”), promises to pay to the order of AMERICAN STATE BANK,
a state banking association (the “Bank”), at its offices at 620 N. Grant Avenue,
Odessa, Texas 79761, in lawful money of the United States of America, the sum of
SIX HUNDRED EIGHTY-THREE THOUSAND SEVEN HUNDRED TWENTY AND THREE/100 DOLLARS
($683,720.03), together with interest on the principal amount from time to time
outstanding hereunder, from the date of disbursement of such principal until
maturity, at a variable rate of interest per annum (the “Variable Rate") equal
to the “American State Bank Base Rate”, as defined in the Existing Note, plus
two and one-half percentage points (2.5%), but in no event to be less than six
and one-half percentage points (6.5%), and in no event to exceed the “Highest
Lawful Rate”, as defined in the Existing Note, with adjustments to the Variable
Rate to be made on the same date as the effective date of any change in the
American State Bank Base Rate and adjustments due to changes in the Highest
Lawful Rate to be made on the effective date of any change in the Highest Lawful
Rate.



  B.   Paragraph 2 of the Existing Note is hereby amended by deleting it in its
entirety and substituting the following:



  2.   This Note is executed pursuant to the terms of that certain Loan
Agreement, dated as of August 1, 2008; as amended under that certain First
Amendment to Loan Agreement, dated as of October 15, 2008; as further modified
and amended under that certain Second Amendment to Loan Agreement, dated as of
January 2, 2009; as further modified and amended under that certain Third
Amendment to Loan Agreement, dated as of March 17, 2009; but effective February
15, 2009; as further modified and amended under that certain Fourth Amendment to
Loan Agreement, dated as of May 15, 2009, effective as of May 1, 2009; as
further modified and amended under that certain Fifth Amendment to Loan
Agreement, dated as of October 15, 2009, effective as of July 15, 2009; and as
further modified and amended under that certain Sixth Amendment to Loan
Agreement, dated as of December 28, 2009, but effective as of December 15, 2009,
all by and among the Maker, the Guarantors, and the Bank (as so amended, the
“Loan Agreement”). In the event of a conflict between the terms of this Note and
the terms of the Loan Agreement, the terms of the Loan Agreement shall be deemed
to be controlling. Capitalized terms not otherwise defined herein are defined in
the Loan Agreement.



  C.   Paragraph 7 of the Existing Note is hereby amended by deleting it in its
entirety and substituting the following:



  7.   Interest, computed on the unpaid principal balance of this Note shall be
due and payable as it accrues monthly, commencing on January 15, 2010, and
thereafter on the fifteenth day of each and every succeeding month during the
term hereof, until maturity, March 1, 2010, when the entire amount of this Note,
principal and accrued, unpaid interest, shall be due and payable.

3. Effectiveness:



  A.   Except to the extent specifically amended and supplemented hereby, all of
the terms, conditions and provisions of the Existing Note shall remain
unmodified, and the Existing Note, as amended and supplemented by this
Modification is confirmed as being in full force and effect.



  B.   All references to the Existing Note herein or in any other document or
instrument between Maker and Bank shall hereinafter be construed to be
references to the Existing Note, as modified by this Modification (as so
modified, the “Note”).

4. Counterparts:

This Modification may be executed in any number of counterparts, each of which
when executed and delivered shall be deemed an original, but all of which
constitute one instrument. In making proof of this Modification, it shall not be
necessary to produce or account for more than one counterpart thereof signed by
each of the parties hereto.

5. Notice of Final Agreement:

THIS SIXTH MODIFICATION AND AMENDMENT OF TERM NOTE, THE SIXTH AMENDMENT, AND
THOSE INSTRUMENTS EXECUTED CONTEMPORANEOUSLY HEREWITH REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

IN WITNESS WHEREOF, the parties hereto have executed this Modification as of the
date and year first above written.

{The remainder of this page is intentionally left blank. Signature page
follows.}

1

MAKER:

PERMIAN LEGEND PETROLEUM LP,

A Texas Limited Partnership

 
By:Permian Legend LLC
General Partner
By:       /s/ Lisa P. Hamilton—
 
Lisa P. Hamilton
Manager
By:       /s/ Ronnie L. Steinocher—
 
Ronnie L. Steinocher
Manager
BANK:
 

AMERICAN STATE BANK

By:       /s/       Mike Marshall—
Mike Marshall
Executive Vice President


-I:\jhewett\1WESTERN\ARRINGTON\OCTOBER 2008 EXTENSION\MOD RLOC
NOTE.wpd-I:\jhewett\1WESTERN\ARRINGTON\OCTOBER 2008 EXTENSION\MOD RLOC NOTE.wpd

2